Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 1023 as being unpatentable over Chang (US 2011/0079781; previously cited) in view of Kwak (US 2016/0099327; previously cited, hereinafter, Kwak).
Regarding claims 1 and 8, Chang discloses display device (Figs. 2-6, ¶ [0021]: “display devices, such as LCDs”) comprising an array substrate (Figs. 2-6), the array substrate comprising: 
a base substrate 200 ([0022]: “substrate 200”), 
although Fig. 6 shows only one gate line 425, it is implicit that a pixel array has a plurality of gate lines 425 intersecting with the plurality of data lines 428 to form a plurality of pixel regions), and 
a plurality of data lines 425 (Fig. 6, ¶ [0030])) each extending in a second direction on the base substrate 200 (¶ [0021]: although Fig. 6 shows only one data line 428, it is implicit that a pixel array has a plurality of gate lines 425 intersecting with the plurality of data lines 428 to form a plurality of pixel regions), the first direction intersecting with the second direction (Fig. 6), 
a pixel electrode 424 (Fig. 6, ¶ [0030]) arranged in a region enclosed by two adjacent gate lines 425 (Fig. 6) and two adjacent data lines 428 (Fig. 6), and 
a thin film transistor 422 (Fig. 6, ¶ [0030]: “TFT”) arranged at an intersection between a gate line 425 of the two adjacent gate lines (Fig. 6) and the data line 428 (Fig. 6) of the two adjacent data lines (Fig. 4), a drain 404 (Fig. 6, ¶ [0030]) of the thin film transistor 422 being connected with the pixel electrode 424 (Fig. 6) through a via hole 408 (Fig. 6, ¶ [0032]: “contact via 408”), and
wherein the gate lines 425 (Fig. 6) comprise a widening portion 426b/426c (Fig. 6, ¶ [0031]) between adjacent data lines 428 (Fig. 6), the widening portion 426b/426c comprising a recess structure (Fig. 6: recessed region between gate electrode portions 426b and 426c), and an orthogonal projection of the recess structure on the base substrate at least partly overlapping an orthogonal projection of the drain 404 of the thin film transistor 422 on the base substrate (Fig. 6, ¶ [0031]-[0032]); and

Thus, Chang discloses all the limitations of the claim with the exception of disclosing: wherein an orthogonal projection of the via hole on the base substrate at least partly overlaps the orthogonal projection of the recess structure on the base substrate; and wherein an orthographic projection of an active layer of the thin film transistor on the base substrate is within an orthographic projection of the first widening portion on the base substrate.  However, Kwak discloses an analogous invention (Figs. 1-5, ¶ [0056]), including wherein the via hole 185 (Figs. 1-2, ¶ [0081]) is formed over the drain electrode 175 (Figs. 1-2), such that an orthogonal projection of the via hole 185 (Figs. 1-2, ¶ [0081]) on the base substrate 110 (Fig. 2) at least partly overlaps the orthogonal projection of the recess structure 124c (Fig. 2) on the base substrate (Fig. 2); and wherein the widening portion 124 (Figs. 1-5, ¶ [0062]) of the gate line 121 (Figs. 1-5) comprises a first widening portion 124b (Figs. 3 and 5), which overlaps the source electrode 173 (Figs. 2 and 5), and a second widening portion 124a (Figs. 3 and 5), which overlaps the drain electrode 175 (Figs. 2 and 5); and wherein an orthographic projection of an active layer 154 (Figs. 1-5, ¶ [0067]) of the thin film transistor on the base substrate 100 (Fig. 2) is within an orthographic projection of the first widening portion 124b (Figs. 1-5) on the base substrate 100 (Figs. 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Chang and Kwak, and form the active layer to overlap the first widening portion of the gate electrode, and form the via hole over the drain 
Regarding claims 7 and 14, Chang further discloses wherein the orthogonal projection of the recess structure (Fig. 6: recessed region between gate electrode portions 426b and 426c), on the base substrate is in a shape of a square, a rectangle, a trapezoid or a semi-circle (Fig. 6: the recess structure in the gate electrode 426 has a rectangular shape).

Claims 3-4, 10-11, and 16-17 are rejected under 35 U.S.C. 1023 as being unpatentable over Chang (US 2011/0079781; previously cited) in view of Kwak (US 2016/0099327; newly cited, hereinafter, Kwak), as applied to claims 1 and 8 above, and further in view of Kwon et al. (US 2002/0097364; previously cited, hereinafter, Kwon).
Regarding claims 3 and 10, Chang and Kwak disclose the claimed display device and the array substrate, as set forth in the rejections above.  Chang further discloses wherein an overlapping portion between the orthogonal projection of the drain 404 (Figs. 6) of the thin film transistor 422 on the base substrate and the orthogonal projection of the recess structure (Fig. 6: recessed region between gate electrode portions 426b and 426c) at least comprises two straight portions (Fig. 6: portions 418 and 414 of the drain 404 comprise straight portions that overlap the recessed region and are connected end to end to form a right angle). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have an angle of 30 to 60 degrees between the extension direction of the line connecting two ends of the straight portion or the curved portion and the extension direction of the gate lines, for the purpose of optimizing operating characteristics of the display device (¶ [0027]).  
Furthermore, with respect to the claimed range of the angle, it has been held that absent evidence of disclosure of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  Also, where patentability is said to be based upon a particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instance case, Applicant has not disclosed that the claimed range of greater than 30 degree and smaller than 60 degree is critical to the invention or yields unexpected results.
Regarding claims 4 and 11, the combination of Chang and Kwak does not explicitly disclose wherein the angle enclosed between the extension direction of the line connecting two ends of the straight portion and the extension direction of the gate lines is greater than 30 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have an angle of 30 to 60 degrees between the extension direction of the line connecting two ends of the straight portion or the curved portion and the extension direction of the gate lines, for the purpose of optimizing operating characteristics of the display device (¶ [0027]).  
Regarding claims 16 and 17, Chang further discloses wherein the orthogonal projection of the recess structure (Fig. 6: recessed region between gate electrode portions 426b and 426c), on the base substrate is in a shape of a square, a rectangle, a trapezoid or a semi-circle (Fig. 6: the recess structure in the gate electrode 426 has a rectangular shape).

Response to Arguments
Applicant's arguments filed June 15, 2021, have been considered, but are not persuasive.
In response to applicant's arguments against the Chang and Kwak references individually, note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, regarding the new limitations in claim 1, note that Chang discloses wherein the widening portion 426b/426c (Fig. 6) comprises a first widening portion 426b (Fig. 6) and a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Chang and Kwak, and form the active layer to overlap the first widening portion of the gate electrode, such that an orthographic projection of the active layer is within an orthographic projection of the first widening portion, for the purpose of reducing the variation of gate-drain parasitic capacitance, and reducing the entire area of the TFT, and thus, increasing aperture ratio, reducing voltage ripple and providing high resolution performance (Kwak: ¶ [0103]-[0104]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABUL KALAM/Primary Examiner, Art Unit 2829